Citation Nr: 1226710	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to service connection for a right ear hearing loss disability.

3. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to July 1964, from June 1983 to September 1983, and from May 1999 to July 2000.  The record demonstrates that the Veteran served in Bosnia in support of Operation Joint Forge during his last period of active duty service, and is a recipient of the Combat Infantryman Badge.
      
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in part, denied the Veteran's service-connection claim for hearing loss in the left ear, hearing loss in the right ear, and tinnitus.  The Board notes that the Veteran's initial claim sought service connection for hearing loss in both ears, however, the RO bifurcated that single claim into separate service connection claims for each ear.  See VA form 21-526, dated August 20, 2008; Rating decision dated April 27, 2009.  For the reasons set forth below, the Board shall also consider the hearing loss claims separately.

In February 2011, the Veteran submitted additional evidence in support of his claims, but did not include an appropriate waiver of RO consideration. See 38 C.F.R. § 20.1304(c)  (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).   Given the favorable outcome in the service connection claims for left ear hearing loss and tinnitus and the necessary remand of the right ear hearing loss claim, no prejudice attaches to the Veteran as the newly submitted evidence will be reviewed by the AOJ on remand.

The Veteran's service-connection claim for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran's left ear hearing loss disability was diagnosed prior to separation from his most recent period of active duty service in July 2000, and that such hearing loss has continued to the present day.

2. The evidence of record demonstrates that the Veteran's tinnitus developed as a result of service-connected hearing loss.



CONCLUSIONS OF LAW

1. A left ear hearing loss disability was incurred in active duty military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).

2. Tinnitus is proximately due to or the result of a service-connected  hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326 (2011); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A VCAA notice letter regarding the Veteran's hearing loss and tinnitus claims was sent to the Veteran in September 2008.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and declined an opportunity to testify at a personal hearing. 

Relevant law and regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for a disability diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101 , 1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Shedden element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 38 C.F.R. § 3.303(d); See Hensley, supra.  

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Entitlement to service connection for left ear hearing loss

Analysis

The Veteran had three periods of active duty. He contends that his current left ear hearing loss had its onset during his last period of active duty as a result of acoustic trauma sustained in combat.  See Veteran's statement dated September 9, 2008.  

As discussed above, in order to prevail on a service-connection claim, the evidence must show that (1) the Veteran currently suffers from a disability; (2) the Veteran incurred or aggravated a disease or injury in service; and, (3) there is a relationship, or nexus, between the first two elements.  See Shedden, 381 F.3d at 1167.  

With respect to the first element, a current disability, it is undisputed that the Veteran currently has a hearing loss disability in his left ear for VA purposes under 38 C.F.R. § 3.385.  The Veteran underwent a VA examination in December 2008, and was found to have sensorineural hearing loss in the left ear with threshold levels above 40 decibels at each frequency 500 to 4000 Hertz.  See Audiology examination report dated in December 24, 2008.  38 C.F.R. § 3.385 (2011).

In regard to Shedden element (2), in-service disease or injury, the Board notes that the Veteran sustained an  in-service injury, the Veteran asserts that he experienced acoustic trauma from exposure to gunfire and explosions while in the infantry.  See Veteran's statement dated September 9, 2008.  The Veteran's service personnel records show that during his last period of active duty service, he served in Bosnia and Kosovo in the infantry, and he received the Combat Infantryman Badge.  See Veteran's DD-214.  It is therefore clear that the Veteran served in combat and more than likely experienced hazardous noise exposure during service.  

Notably, the Veteran's service treatment records show that a hearing test was conducted on July 19, 2000, four days before the end of his last period of active duty, and his auditory threshold at 4000 Hertz was 40 decibels.  See Service treatment record dated July 19, 2000.  As noted above, an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is considered disabling for VA purposes.  38 C.F.R. 3.385 (2011).

The Board acknowledges that there is evidence of hearing loss in 1991 prior to the Veteran's entrance into his last period of active duty, which raises the question of whether he entered active duty in May 1999 with a preexisting hearing loss disability.  In this regard, it is noted that any hearing loss findings prior to 1999 appear to be aberrant.  See  July 1991 and August 1994 periodic medical examination reports.  The Board concludes that left ear hearing loss had its onset in 2000.  38 U.S.C.A. § 5107.

In sum, the record shows that the Veteran had combat service and had a demonstrated hearing loss disability of the left ear upon service separation in July 2000.

With respect to the third Shedden element, a nexus or causal relationship between the current disability and the in-service disease or injury, the Board notes that the 2008 VA examination did not find a nexus between the Veteran's left ear hearing loss and his active duty service.  Specifically, the audiologist opined that she did not believe there was a connection between the Veteran's current left ear hearing loss disability and his in-service acoustic trauma because the examination showed no hearing loss in the right ear, and in her opinion, acoustic trauma would have caused hearing loss bilaterally.  See Audiology exam dated December 24, 2008, page 18.  She did not elaborate further on this point.  She also noted that the Veteran told her that he had a history of a "blood flow problem" in his left ear, but it is unclear how or if this information influenced her opinion.  Id.  Crucially, the examiner did not comment on the Veteran's July 2000 hearing test, discussed above, wherein his left ear was found to be disabled for VA purposes while he was still on active duty service.  See Service treatment record dated July 19, 2000.  It is not possible to determine from the conclusory report whether she was given access to this record, or indeed, any of the Veteran's medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Veteran's claim file does not contain any other evidence regarding etiology.

The Board does not believe that the December 2008 VA opinion sufficiently addresses the question of whether the Veteran's current diagnosis is related to service.  Generally, under these circumstances, the Board would remand the Veteran's claim to obtain a new examination or medical opinion.  However, after analyzing the record, the Board believes that service connection for the Veteran's left ear hearing loss may be granted based on evidence that demonstrates the Veteran's continuity of symptoms dating from the Veteran's active duty service to the present day, pursuant to 38 C.F.R. § 3.303(b).  

As noted above, the onset of the Veteran's left ear hearing loss occurred in-service, just prior to separation from his last period of active duty.  See Service treatment record dated July 19, 2000.  In 2001 and 2002, the Veteran's employer had hearing tests performed on employees, and each of those tests showed the Veteran's left ear hearing loss rendered him disabled for VA purposes.  Specifically, in 2001, the Veteran's auditory threshold at 4000 Hertz appears to have been 40 decibels, and in 2002, it increased to 50 decibels at 4000 Hertz.  See Hearing tests dated February 2, 2001, and January 15, 2002.  The Board notes that both of these tests show uninterpreted  results in graphic form, but it is clear that the puretone threshold at 4000 Hertz is at or above 40 decibels for each.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Court is precluded from interpreting audiometric graphs because that involves fact-finding, but the Board is empowered to make such factual findings in the first instance).  

Similarly, a March 2004 hearing test conducted by the Veteran's private physician showed the Veteran's left ear auditory threshold at 500 Hertz was 50 decibels, and 60 decibels at 4000 Hertz.  See Audiogram and letter dated March 9, 2004.  In 2007, an audiogram showed an auditory threshold of 40 decibels at both 500 and 1000 Hertz.  See Audiogram and letter dated September 7, 2007.  In 2008, the VA examiner found the Veteran to have left ear hearing loss, as discussed above.  See Audiology exam dated December 24, 2008.  Finally, an unlabeled audiogram conducted by the Indianapolis VAMC in September 2009 shows both ears to be disabled for VA purposes, with one ear having an auditory threshold of 40 decibels at 4000 Hertz, and the other ear with thresholds well above 40 decibels at 500 Hertz and above, although it is not clear from this graph which ear is worse.  See Audiogram dated September 29, 2009.  Thus, it is clear from the evidence that the Veteran has exhibited hearing loss of the left ear since he separated from service in July 2000.  

Based upon the above, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that a relationship between the Veteran's left ear hearing loss and his active duty is established by a finding of the Veteran's continuity of symptoms under 38 C.F.R. 3.303(b).  Therefore, Shedden element (3) is met, and the benefit on appeal is allowed.

Entitlement to service connection for tinnitus

Analysis

The Veteran asserts that his current tinnitus disability was caused by his in-service acoustic trauma.  In this case however, the Board need not consider whether the Veteran's claim may be granted on a direct basis because, as set forth below, it is awarding service connection for tinnitus as secondary to his now service-connected hearing loss disability.

With respect to Wallin element (1), a current disability, it is undisputed that the Veteran currently experiences tinnitus.  See Audiology exam dated December 24, 2008, page 17.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  At his July 2010 hearing, the Veteran indicated that he experienced a buzzing and ringing in his ears.  

As for Wallin element (2), a service-connected disability, the Board found the Veteran's left ear hearing loss to be connected to his active duty service, as described in detail above.

Finally with respect Wallin element (3), a nexus or relationship between the current disability and the service-connected disability, the December 2008 VA examiner noted that the Veteran's "tinnitus is as likely as not a symptom associated with the hearing loss."  See Audiology exam dated December 24, 2008, page 17.  There is no medical evidence of record contrary to this opinion.  As such, the evidence of record favors a finding that the Veteran's tinnitus is related to his service-connected left ear hearing loss disability.  38 C.F.R. § 3.310.  All three elements of Wallin are accordingly established, and the benefit sought on appeal is allowed.  


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue of entitlement to a right ear hearing loss disability may be decided on its merits.  The Veteran is contending that his right ear hearing loss is related to acoustic trauma sustained during active duty service.

As discussed above, the Veteran served in combat in Bosnia and Kosovo during his last period of active duty, May 1999 to July 2000.  During this period, the Veteran was more than likely exposed to acoustic trauma, and the Board concedes such exposure pursuant to 38 C.F.R. 3.304(d) (2011).

The Veteran's service treatment records do not show that the Veteran had any chronic problems with his right ear while in service.  Reserve records dated in July 1991 and August 1994 show varying levels of hearing acuity in the right ear. Medical records since separation from service do not show any problem with the Veteran's right ear until February 2008, when his doctor noted an "acute decrease in hearing" in that ear.  See Letter dated February 26, 2008.  The Veteran's doctor indicated this could be due to sinusitis and frequent nose-blowing.  Id.  

In March 2008, the Veteran was diagnosed with recurrent epistaxis, septal deviation, nasal obstruction, and chronic eustachian tube dysfunction on the right side.  See Operative report dated March 17, 2008.  In response to these diagnoses, the Veteran's doctor performed a septoplasty, the surgical reconstruction of the nasal septum (See Dorland's Illustrated Medical Dictionary 1719 (31st ed. 2007)); a myringotomy, the creation of a hole in the tympanic membrane (See Dorland's Illustrated Medical Dictionary 1245 (31st ed. 2007)), on the right ear; and, placed a long-term tube in the Veteran's right ear.  See Operative report dated March 17, 2008.  The doctor noted in the operative report that the Veteran "had a long history of chronic eustachian tube dysfunction and had conductive hearing loss in his right ear."  Id.  A follow up note from the doctor indicated the patient was doing well, but did not indicate the impact of the surgeries on his right ear hearing.  See Letter dated March 21, 2008.

In December 2008, the Veteran underwent a VA examination, wherein the right ear hearing acuity was found to be normal, and not disabled for VA purposes.  See Audiology exam dated December 24, 2008.  

Significantly, however, the record before the Board contains two subsequent audiograms that show the Veteran's right ear hearing has deteriorated.  In April 2009, the Veteran's right ear auditory threshold was 40 decibels at 4000 Hertz.  See Audiology Evaluation dated April 22, 2009.  Later that year, the Indianapolis VAMC conducted an audiogram, and though the graph is not labeled, it shows right ear  hearing loss.  See Audiogram dated September 29, 2009.  

The Board believes that the medical opinion evidence currently of record is inadequate for adjudicatory purposes.  Indeed, the above-referenced December 2008 VA examination found no disability, and therefore contained no opinion as to the etiology of any right ear disability.  As noted above, more recent records show some right ear hearing loss.  

The VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when there is (1) evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, all four factors are met, and the Board believes another VA examination is warranted so that an opinion as to the etiology of the Veteran's right ear hearing loss may be obtained. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any recent medical treatment he has received for his hearing loss disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities dated from January 2009 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims file.

2. The RO/AMC should then schedule the Veteran for a VA audiological and otolaryngological exam to ascertain the nature and likely etiology of the right ear hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  Upon review of the claims file and after examination of the Veteran, the VA examiner should set forth all findings in detail.

The VA examiner should then provide an opinion with supporting clinical rationale as to whether it is as likely as not (50 percent or more probability) that any diagnosed right ear hearing disability was caused by, or is otherwise related to, the Veteran's active duty military service, to include in-service acoustic trauma during combat operations in his most recent period of service. An opinion must also be provided as to whether right ear hearing loss manifested to a compensable level within one year of service separation in July 2000.

A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims file.  

3. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for right ear hearing loss in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


